 Case 1:19-cv-00410-NT Document 21 Filed 09/12/19 Page 1 of 4                   PageID #: 143



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE

 COMCAST OF MAINE/NEW HAMPSHIRE,
 INC.; A&E TELEVISION NETWORKS,
 LLC; C-SPAN; CBS CORP.; DISCOVERY,
 INC.; DISNEY ENTERPRISES, INC.; FOX
 CABLE NETWORK SERVICES, LLC;
 NBCUNIVERSAL MEDIA, LLC; NEW
 ENGLAND SPORTS NETWORK, LP; and                         Case No. 1:19-cv-00410-NT
 VIACOM INC.,

                           Plaintiffs,              INJUNCTIVE RELIEF SOUGHT

             v.

 JANET MILLS, in her official capacity as the
 Governor of Maine; AARON FREY, in his
 official capacity as the Attorney General of
 Maine; the CITY OF BATH, MAINE; the
 TOWN OF BERWICK, MAINE; the TOWN
 OF BOWDOIN, MAINE; the TOWN OF
 BOWDOINHAM, MAINE; the TOWN OF
 BRUNSWICK, MAINE; the TOWN OF
 DURHAM, MAINE; the TOWN OF ELIOT,
 MAINE; the TOWN OF FREEPORT,
 MAINE; the TOWN OF HARPSWELL,
 MAINE; the TOWN OF KITTERY, MAINE;
 the TOWN OF PHIPPSBURG, MAINE; the
 TOWN OF SOUTH BERWICK, MAINE; the
 TOWN OF TOPSHAM, MAINE; the TOWN
 OF WEST BATH, MAINE; and the TOWN
 OF WOOLWICH, MAINE;

                           Defendants.



 PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO EXPEDITE THE BRIEFING
AND ARGUMENT SCHEDULE WITH RESPECT TO MOTION FOR PRELIMINARY
                            INJUNCTION

       Plaintiffs respectfully submit this Reply in response to the State Defendants’ Opposition

to Motion to Expedite (ECF No. 16) (“Opposition”). Contrary to the State Defendants’



                                                1
    Case 1:19-cv-00410-NT Document 21 Filed 09/12/19 Page 2 of 4                   PageID #: 144



arguments, the expedited briefing schedule that Plaintiffs have proposed is necessary to prevent

irreparable harm and justified in these circumstances.

        The State Defendants overlook the reality that the need for urgency stems from the

State’s enactment of a radical and unprecedented legislative mandate, H.P. 606 – L.D. 832

(“L.D. 832”), that not only is blatantly unlawful and would cause a variety of irreparable harms

to Plaintiffs and the public, but has an effective date (September 19, 2019) that allows no

meaningful opportunity for Plaintiffs to attempt to comply and provided little time to prepare a

legal challenge.1 Notably, the State contemporaneously enacted other legislation that it

understood would require substantial time to implement and was likely to be challenged, see S.P.

275 – L.D. 946, “An Act To Protect the Privacy of Online Customer Information,” and

accordingly delayed its effective date until more than a year after enactment (with an enactment

date of June 6, 2019 and an effective date of July 1, 2020). Yet L.D. 832 would upend decades

of settled practices and effectively require the entire cable television industry to implement far-

reaching contractual and operational changes in a matter of a few months.

        Given the extraordinary irreparable harms at stake, the impending effectiveness of L.D.

832 would have justified a request for a temporary restraining order on an ex parte basis. But

Plaintiffs instead filed their Motion for Preliminary Injunction to give Defendants a reasonable

opportunity to respond, while still enabling the Court to render a decision before L.D. 832 takes

effect. By contrast, the State Defendants’ proposal that briefing extend well beyond the effective



1
  The State Defendants’ objection that Plaintiffs should have filed their Complaint earlier is
unfounded. Plaintiffs’ filing of their Complaint last week, approximately two weeks before L.D.
832 is scheduled to take effect, was reasonable. Plaintiffs, who are primarily national media
companies that operate primarily outside Maine, proceeded promptly after becoming aware of
the legislation to study its potential effects, coordinate with similarly situated parties, retain
counsel, and prepare a complaint that sufficiently addresses the legislation’s many legal defects
and threatened harms.
                                                  2
 Case 1:19-cv-00410-NT Document 21 Filed 09/12/19 Page 3 of 4                      PageID #: 145



date of L.D. 832 would impose the very irreparable harm that Plaintiffs’ Motion for Preliminary

Injunction is designed to avoid.

       That position is all the more unreasonable given Plaintiffs’ offer to stipulate to a longer

briefing schedule in exchange for Defendants’ agreement not to take enforcement action while

the Motion for Preliminary Injunction remains pending. Especially considering that L.D. 832

would depart from decades of settled industry practices, Defendants’ apparent unwillingness to

maintain the status quo by committing not to take enforcement action for a few weeks while the

Court considers Plaintiffs’ motion is surprising. Plaintiffs remain willing to stipulate to a

reasonable schedule if they are protected from harm, but, absent such an agreement, submit that

the expedited briefing schedule that will allow the Court to decide the Motion for Preliminary

Injunction by September 19 is plainly justified.

       Plaintiffs look forward to discussing these issues at the upcoming conference with the

Court. See ECF No. 17.



Dated: September 12, 2019                              Respectfully submitted,

                                                       /s/ Joshua A. Tardy
                                                       Joshua A. Tardy
                                                       Joshua A. Randlett
                                                       RUDMAN WINCHELL
                                                       84 Harlow Street
                                                       P.O. Box 1401
                                                       Bangor, ME 04401
                                                       jtardy@rudmanwinchell.com
                                                       jrandlett@rudmanwinchell.com

                                                       Attorneys for Plaintiffs

                                                       Matthew A. Brill*
                                                       Matthew T. Murchison*
                                                       LATHAM & WATKINS LLP
                                                       555 Eleventh Street, NW, Suite 1000
                                                       Washington, D.C. 20004-1304
                                                   3
 Case 1:19-cv-00410-NT Document 21 Filed 09/12/19 Page 4 of 4                     PageID #: 146



                                                     matthew.brill@lw.com
                                                     matthew.murchison@lw.com

                                                     Attorneys for Plaintiffs

                                                     David P. Murray*
                                                     Michael D. Hurwitz*
                                                     WILLKIE FARR & GALLAGHER LLP
                                                     1875 K Street, N.W.
                                                     Washington, DC 20006-1238
                                                     dmurray@willkie.com
                                                     mhurwitz@willkie.com

                                                     Attorneys for Plaintiffs Comcast of
                                                     Maine/New Hampshire, Inc. and
                                                     NBCUniversal Media, LLC


                                                     * pro hac vice certification pending


                                CERTIFICATE OF SERVICE
       I hereby certify that on this date, I electronically filed the foregoing document entitled
Reply in Support of Motion to Expedite the Briefing and Argument Schedule with Respect to
Motion for Preliminary Injunction via the Court’s CM/ECF system, which will serve a copy of
same upon all counsel of record.

DATED: September 12, 2019
                                                             /s/ Joshua A. Randlett
                                                             Joshua A. Randlett, Esq.




                                                 4
